DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          NICK D’ANDOLA,
                             Appellant,

                                   v.

     FERROVIAL SERVICES INFRASTRUCTURE, INC., a Foreign
  Corporation, and FLORIDA DEPARTMENT OF TRANSPORTATION,
                            Appellees.

                             No. 4D20-2604

                          [October 28, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Gary L. Sweet, Judge; L.T. Case No. 19-000519-CAAX-MX.

   Andre G. Raikhelson of the Law Offices of Andre G. Raikhelson, Boca
Raton, for appellant.

  Samuel B. Spinner and Hinda Klein of Conroy Simberg, Hollywood, for
appellee Ferrovial Services Infrastructure, Inc.

   Carri S. Leininger and Maureen Martinez of Williams, Leininger &
Cosby, P.A., North Palm Beach, for appellee Florida Department of
Transportation.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.